Ellison, J.
The defendant was convicted under-section 3810, Bevised Statute, 1889, for permitting “a certain gambling device called a pack of cards, designed and used for the purpose of playing games of chance for money and property, to be used for the purpose of' gaming in a certain building there situated, and in a. certain room in the said building by him occupied, and of which said room in said building he, the said Greorge Mohr, then and there had the possession and control.”
Many of the objections urged here, like those in a like case against this defendant, decided at this term,, cannot be noticed, for the reason that no exceptions-were taken at the trial. We will, therefore, pass to-the-sufficiency of the indictment.
*331I. The first objection is that the indictment should have alleged that the gambling device was a pack of cards instead of alleging that it was “called” a pack of cards. This is not a good objection.
II. It is next objected that a pack of cards is not a gaming device within the meaning of section 3810. This is not a valid objection, and it has been so held under statutes, so far as this objection is concerned, like the present law. State v. Scaggs, 33 Mo. 92; State Herryford, 19 Mo. 377.
III. The next objection urged is that as the statute •reads, “any gaming * * * device, ” and the indictment uses the words ‘ ‘gambling device, ” it is insufficient. This objection is not well taken. A gaming device and a gambling device are, in the sense of the statute, one and the same thing. State v. Dyson, 39 Mo. App. 297.
IV. It is next contended that as the indictment charges the device to have been permitted in a room of a certain house, which room was in the control and possession of defendant, that it should have alleged that the balance of the house was not occupied. This contention is not sound and the authority cited in its support is not applicable. "We ruled in State v. Mosby, 53 Mo. App. 571, that a common gaming house might be set up and kept in a single room of a house of many rooms,.
The indictment being under section 3810, the objection founded upon the hypothesis that it was under section 3808 is not tenable.
A thorough examination of the record satisfies us that the judgment should be. affirmed, and it is so ordered.
All concur.